DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 01/06/2022 Amendments/Arguments, which directly filed terminal disclaimer is acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 01/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,725,142 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement Of Reason For Allowance
Claims 2-21 are allowed.
Regarding claims 2 and 13, an interferometer and a method for determining a direction of arrival of a RF signal as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,590,740 discloses a four-element wideband photonic DF system with robust symmetrical number system preprocessing utilizes dual electrode Mach-Zehnder modulators (DE-MZMs) to conduct phase detection for direct wideband direction finding (DF) of RF signals, such as microwave signals, in which the normalized magnitude of the output signal phase detector circuit is equal to |sin(φ/2)| where φ is the phase difference between the plane waves arriving at the reference and measurement antennas of a linear DF array.  The method and system allow fine angular resolution using a much smaller array size than is typically required for linear arrays employing super-resolution signal processing techniques.
US 7,692,586 discloses a sparsely populated array of antenna elements on a plane is provided such that the angle of arrival (AoA) measurement for a radiofrequency signal received by the array has high resolution and is non-ambiguous within a 360-degree azimuthal field of view.  The array comprises a two-dimensional antenna array developed using fuzzy genetic logic based on specified criteria. In response to one specified set of criteria, the array comprises having a first large element formation combined with a second smaller element formation.  The first large element formation supports high DF accuracy while the second smaller cluster facilitates ambiguity resolution.
US 8,249,618 discloses a system and method for positioning a receiver, the system comprising an antenna array coupled to a common generating and switching unit.  The generating and switching unit is configured to generate a periodic signal and to switch the signal between at least two antennas, constituting a positioning signal; such that an RF receiver 
US 2009/0303573 discloses an optical antenna assembly including multiple optical antenna elements, each of the optical antenna elements are arranged in a regular pattern and carried by a supporting body.  The regular pattern of the plurality of optical antenna elements is nonuniform.  Certain ones of the optical antenna elements are configured to respond to the one or more waves of light.
US 4,736,463 discloses an optical network for providing a wideband, true time delay phased antenna array with simultaneous multiple beam capability.  The network is provided for connection between plural beam ports and plural antenna elements for converting a received radio frequency (RF) planar wavefront to plural in-phase signals at one and only one beam port for each respective one of a plurality of directions of wave propagation.  The converse is true for a transmitted wave.  The network includes a laser for each antenna element or each beam port modulated by RF energy which is separated and delayed via optical dividers connected to optical combiners by optical fibers of different lengths.  Substantially all signals then arrive in-phase at one particular beam port for a receiver receiving a wave at one particular corresponding angle.  In transmitted waves, appropriate radiations from the phased array differ by an amount to effect transmission in one particular direction corresponding to the beam port selected for energization by the transmitter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646